DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 4 and 13-15 are objected to because of the following informalities:
In claim 1, there are some minor punctuation errors which can be corrected as follows:
“at least one camera packaged within the vehicle, constructed and arranged to obtain images of the fixed object[[,]]; 
a controller packaged within the vehicle, constructed and arranged to receive the images from the camera and to process the images so as to identify and locate the fixed object with respect to the vehicle[[,]]; 
a drive system, connected with the controller, constructed and arranged to cause autonomous movement, steering and braking of the vehicle[[,]]; and”
In claim 1, “so as to be aligned relative to the fixed object” should be “so that the vehicle is aligned relative to the fixed object”
In claim 4, “the input device includes” should be “the user input device includes”
In claim 13, there are some minor punctuation and grammatical errors that can be corrected as follows:
“obtaining images of the fixed object from at least one camera mounted on the vehicle[[,]]; 
receiving the images at a controller of the vehicle[[,]]; 
processing the images by the controller to identify and locate the fixed object with respect to the vehicle[[,]]; and
commanding, by the controller, a drive system to cause autonomous movement, steering and braking of the vehicle”
In claims 14-15, the phrase “the method further comprises to initiate the method” should be “wherein the method is initiated by”

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claims 3 and 5 of this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“a voice receiver, constructed and arranged to receive” in claim 3
“a tracking module…constructed and arranged to receive the images…and determine the location” in claim 5

“voice receiver”: while applicant describes voice receiver 50 in at least [0021], [0025], and [0026], is it not clarified in any of these paragraphs whether the voice receiver is hardware (i.e., a speaker, microphone, or circuit), software, or some other form entirely. Therefore, the structure of the voice receiver is indefinite and a rejection under 35 USC 112(b) is given in the section of this office action entitled “Claim Rejections – 35 USC 112”.
“tracking module”: applicant discloses that, “Various implementations of the systems and techniques described here (e.g., processor circuit 58, tracking module 61) can be realized in digital electronic circuitry, integrated circuitry, specially designed ASICs (application specific integrated circuits), computer hardware, firmware, software, and/or combinations thereof” (See at least paragraph [0031] in applicant’s specification). This is adequate structure to perform the claimed function, so claim 5 is not rejected under 35 USC 112(b).
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (Note: Examiner recommends that applicant amend claim 3 to recite:
“wherein the is activated in response to an input on a touch screen display, an input on a knob or switch, or a voice command”
This would avert interpretation of the claim language under 35 USC 112(f) and therefore nullify the 112(b) rejection); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 3 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention since a limitation within the claim is being interpreted under 35 USC 112(f) but does not contain sufficient structure in the disclosure to perform its claimed function.
Regarding claim 3, the claim limitation “a voice receiver, constructed and arranged to receive” invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In particular, while applicant discloses voice receiver 50 in at least paragraphs [0021], [0025], and [0026] of applicant’s 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) (Note: Examiner recommends that applicant amend claim 3 to recite:
“wherein the is activated in response to an input on a touch screen display, an input on a knob or switch, or a voice command”.
This would avert interpretation of the claim language under 35 USC 112(f) and therefore nullify the 112(b) rejection); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 13-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aldred et al. (US 20160091899 A1), hereinafter referred to as Aldred.
Regarding claim 1, Aldred discloses A system for autonomously moving and aligning a vehicle with respect to an object fixed to a traveling surface in front of the vehicle (See at least Fig. 8 in Aldred: Aldred discloses a method for aligning a robot with a docking station using a camera [See at least Aldred, 0061-0067]), the system comprising: 
at least one camera packaged within the vehicle constructed and arranged to obtain images of the fixed object (See at least Fig. 8 in Aldred: Aldred discloses that the robot 4 enters the docking state at step 102 following which the docking control module 70 performs a ‘target search’ at image acquisition step 104 by acquiring an image frame from the navigation sensor 36 and searching the image frame for the targets 80, 82 which are indicative of the docking station [See at least Aldred, 0061]), 
a controller packaged within the vehicle (See at least Fig. 3 in Aldred: Aldred discloses that the control system 30 includes a controller 32 having appropriate control circuitry and processing functionality to process signals received from its various sensors and to drive the robot 4 in a suitable manner [See at least Aldred, 0037]) constructed and arranged to receive the images from the camera and to process the images so as to identify and locate the fixed object with respect to the vehicle (See at least Fig. 8 in Aldred: Aldred discloses that moving on from image acquisition step 104, at step 106 the controller may identify the targets 80, 82 if they are present in the image [See at least Aldred, 0063]), 
a drive system, connected with the controller, constructed and arranged to cause autonomous movement (See at least Fig. 3 in Aldred: Aldred discloses that the control system 30 includes a controller 32 having appropriate control circuitry and processing functionality to process signals received from its various sensors and to drive the robot 4 in a suitable manner [See at least Aldred, 0037]), steering (See at least Fig. 2  in Aldred: Aldred discloses that the traction units 22 are located on opposite sides of the main body 16 of the robot and are operable independently to enable to robot 4 to be driven in forward and reverse directions, to follow a curved path towards the left or right, or to turn on the spot in either direction depending on the speed and rotation direction of the wheels [See at least Aldred, 0034]) and braking of the vehicle (Aldred discloses that it is possible to start and stop the cleaning process [See at least Aldred, 0038]. Anyone of ordinary skill in the art will appreciate that stopping the vehicle may be regarded as “braking” of the vehicle), and 
a user input device constructed and arranged to activate the controller (See at least Fig. 3 in Aldred: Aldred discloses that a user interface 42 is provided in order for a user to command the robot 4 to start/stop a cleaning process, and that the user interface 42 may take various forms, such as one or more mechanical buttons or even a graphical user interface with touch screen technology [See at least Aldred, 0038]. Aldred further discloses that traveling to and from the docking station is part of the cleaning process, so the initiation of the cleaning process by the user may be regarded as initiating the docking process [See at least Aldred, 0043]) 1) to identify and locate the fixed object relative to the vehicle (See at least Fig. 8 in Aldred: Aldred discloses that the vehicle’s cameras search for targets 80 and 82 in order to align the vehicle with the docking station [See at least Aldred, 0061-0063]), and 2) to command the drive system to autonomously move the vehicle towards the fixed object and to stop the vehicle so as to be aligned relative to the fixed object (See at least Fig. 8 in Aldred: Aldred discloses that once the targets 80, 82 are directly in front of the robot 4, the routine passes to step 116 at which it is determined whether the centre points C of the each target 80, 82 are substantially aligned in the image [See at least Aldred, 0067]. Aldred further discloses that when there is not substantial alignment, the vehicle rotates and moves to adjust the alignment of the targets in the image, as this corresponds to alignment of the vehicle with the docking station [See at least Aldred, 0066]).  

Regarding claim 2, Aldred discloses The system of claim 1, wherein the user input device comprise a user interface disposed in the vehicle and connected with the controller (See at least Fig. 3 in Aldred: Aldred discloses that a user interface 42 is provided in order for a user to command the robot 4 to start/stop a cleaning process, and that the user interface 42 may take various forms, such as one or more mechanical buttons or even a graphical user interface with touch screen technology [See at least Aldred, 0038]. Aldred further discloses that traveling to and from the docking station is part of the cleaning process, so the initiation of the cleaning process by the user may be regarded as initiating the docking process [See at least Aldred, 0043]).  

Regarding claim 3, Aldred discloses The system of claim 2, wherein the user interface includes at least one of a touch screen display, a knob or switch, or a voice receiver, constructed and arranged to receive an input from the user to activate the controller (See at least Fig. 3 in Aldred: Aldred discloses that a user interface 42 is provided in order for a user to command the robot 4 to start/stop a cleaning process, and that the user interface 42 may take various forms, such as one or more mechanical buttons or even a graphical user interface with touch screen technology [See at least Aldred, 0038]. Aldred further discloses that traveling to and from the docking station is part of the cleaning process, so the initiation of the cleaning process by the user may be regarded as initiating the docking process [See at least Aldred, 0043]).  

Regarding claim 5, Aldred discloses The system of claim 1, wherein the controller includes a tracking module and a processor circuit constructed and arranged to receive the images from the at least one camera and determine the location of the fixed image relative to the vehicle (See at least Fig. 8 in Aldred: Aldred discloses that at step 118, it is established whether the docking station 6 is too distant [See at least Aldred, 0067]. Aldred further discloses that to make this determination, the docking control module 70 compares the pixel distance W between the centre points of the targets 80, 82 in the image (hereinafter the ‘target pixel separation’) and compares this value to a predetermined value that is set to demarcate an acceptable distance that the robot 4 may be from the docking station 6 [See at least Aldred, 0067]. Aldred further discloses that docking control module 70 may be implemented in the form of hardware [See at least Aldred, 0045]).

Regarding claim 13, Aldred discloses A method of autonomously moving and aligning a vehicle with respect to an object fixed to a traveling surface in front of the vehicle (See at least Fig. 8 in Aldred: Aldred discloses a method for aligning a robot with a docking station using a camera [See at least Aldred, 0061-0067]), the method comprising the steps of: 
obtaining images of the fixed object from at least one camera mounted on the vehicle (See at least Fig. 8 in Aldred: Aldred discloses that the robot 4 enters the docking state at step 102 following which the docking control module 70 performs a ‘target search’ at image acquisition step 104 by acquiring an image frame from the navigation sensor 36 and searching the image frame for the targets 80, 82 which are indicative of the docking station [See at least Aldred, 0061]), 
receiving the images  at a controller of the vehicle (See at least Fig. 8 in Aldred: Aldred discloses that moving on from image acquisition step 104, at step 106 the controller may identify the targets 80, 82 if they are present in the image [See at least Aldred, 0063]), 
processing the images by the controller to identify and locate the fixed object with respect to the vehicle (See at least Fig. 3 in Aldred: Aldred discloses that the control system 30 includes a controller 32 having appropriate control circuitry and processing functionality to process signals received from its various sensors and to drive the robot 4 in a suitable manner [See at least Aldred, 0037]), 
commanding, by the controller, a drive system to cause autonomous movement (See at least Fig. 3 in Aldred: Aldred discloses that the control system 30 includes a controller 32 having appropriate control circuitry and processing functionality to process signals received from its various sensors and to drive the robot 4 in a suitable manner [See at least Aldred, 0037]), steering (See at least Fig. 2  in Aldred: Aldred discloses that the traction units 22 are located on opposite sides of the main body 16 of the robot and are operable independently to enable to robot 4 to be driven in forward and reverse directions, to follow a curved path towards the left or right, or to turn on the spot in either direction depending on the speed and rotation direction of the wheels [See at least Aldred, 0034]) and braking of the vehicle (Aldred discloses that it is possible to start and stop the cleaning process [See at least Aldred, 0038]. Anyone of ordinary skill in the art will appreciate that stopping the vehicle may be regarded as “braking” of the vehicle) so that the vehicle moves towards the fixed object and stops so as to be aligned relative to the fixed object (See at least Fig. 8 in Aldred: Aldred discloses that once the targets 80, 82 are directly in front of the robot 4, the routine passes to step 116 at which it is determined whether the centre points C of the each target 80, 82 are substantially aligned in the image [See at least Aldred, 0067]. Aldred further discloses that when there is not substantial alignment, the vehicle rotates and moves to adjust the alignment of the targets in the image, as this corresponds to alignment of the vehicle with the docking station [See at least Aldred, 0066]).  

Regarding claim 14, Aldred discloses The method of claim 13, the method further comprises to initiate the method: 
providing a user input to a user interface disposed in the vehicle and connected with the controller (See at least Fig. 3 in Aldred: Aldred discloses that a user interface 42 is provided in order for a user to command the robot 4 to start/stop a cleaning process, and that the user interface 42 may take various forms, such as one or more mechanical buttons or even a graphical user interface with touch screen technology [See at least Aldred, 0038]. Aldred further discloses that traveling to and from the docking station is part of the cleaning process, so the initiation of the cleaning process by the user may be regarded as initiating the docking process [See at least Aldred, 0043]).  

Regarding claim 16, Aldred discloses The method of claim 13, wherein the controller includes a tracking module to receive the images (See at least Fig. 6 in Aldred: Aldred discloses that the docking control module 70 is operable to identify the targets 80, 82 in the image data received from the navigation sensor 36 and to determine guidance information from the relative positions of the targets 80, 82 as they appear in the image [See at least Aldred, 0052]), the method further comprising:
determining by the tracking module a pixel position along an x-image axis of each image (See at least Fig. 7 in Aldred: Aldred discloses that docking control module 70 may compare horizontal pixel width differences between the center points of targets 80 and 82 in order to determine the distance from the robot to the docking station [See at least Aldred, 0059-0060]), and a pixel position along a y-image axis of each image (See at least Fig. 6 in Aldred: Aldred discloses that docking control module 70 may compare vertical pixel height differences between the center points of targets 80 and 82 in order to determine the degree of alignment of the robot with respect to the docking station [See at least Aldred, 0052-0056]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Aldred et al. (US 20160091899 A1) in view of Brown et al. (US 20190167059 A1), hereinafter referred to as Brown.
Regarding claim 4, Aldred discloses The system of claim 1.
However, Aldred does not explicitly disclose the system wherein the controller includes a receiver and the input device includes a smartphone constructed and arranged to provide a wireless signal to the receiver to activate the controller.
However, Brown does teach a system for controlling an autonomous vehicle wherein the controller includes a receiver and the input device includes a smartphone constructed and arranged to provide a wireless signal to the receiver to activate the controller (A user 40 positions themselves above and behind the cleaning robot 12, opens the application, and holds the smartphone 14 toward the cleaning robot 12, such as by holding the smartphone in one hand 42 of one arm 44. The application can display the virtual button 26 on the display 24, and the user 40 holds the virtual button 26 to activate the cleaning robot 12). Both Brown and Aldred teach methods for autonomously controlling cleaning robots. However, only Brown explicitly teaches where a button on a touchscreen of a smartphone may be used to activate the controller of the autonomous vehicle.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the cleaning robot user interface of the robot of Aldred to also be activated via a smartphone input, as in Brown. Doing so improves (With regard to this reasoning, see at least [Brown, 0034]).

Regarding claim 15, Aldred discloses The method of claim 13.
However, Aldred does not explicitly disclose wherein the method further comprises to initiate the method:
sending a wireless signal from a smartphone to a receiver in the controller.
However Brown does teach a method for controlling an autonomous vehicle wherein the method further comprises to initiate the method:
sending a wireless signal from a smartphone to a receiver in the controller (A user 40 positions themselves above and behind the cleaning robot 12, opens the application, and holds the smartphone 14 toward the cleaning robot 12, such as by holding the smartphone in one hand 42 of one arm 44. The application can display the virtual button 26 on the display 24, and the user 40 holds the virtual button 26 to activate the cleaning robot 12). Both Brown and Aldred teach methods for autonomously controlling cleaning robots. However, only Brown explicitly teaches where a button on a touchscreen of a smartphone may be used to activate the controller of the autonomous vehicle.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the cleaning robot user interface of the robot of Aldred to also be activated via a smartphone input, as in Brown. Doing so improves convenience by providing an easily accessible interface for a user to activate and control the robot (With regard to this reasoning, see at least [Brown, 0034]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Aldred et al. (US 20160091899 A1) in view of Turano et al. (US 20210157933 A1), hereinafter referred to as Turano.
Regarding claim 6, Aldred discloses The system of claim 1
However, Aldred does not explicitly disclose the system further comprising a radar, a sonar or a LIDAR sensor on the vehicle and constructed and arranged to send a signal to the controller for use in locating the fixed object.
However, Turano does teach a sensor system for an autonomous cleaning robot further comprising a radar, a sonar or a LIDAR sensor on the vehicle and constructed and arranged to send a signal to the controller for use in locating fixed objects (Turano discloses that a cleaning robot 105 can be equipped with various sensors (e.g., camera, radar, proximity, etc.) which can be used for navigation and/or collection information from the surrounding environment, including detecting objects [See at least Turano, 0020-0021]). Both Turano and Aldred teach methods for navigating an autonomous cleaning robot. However, only Turano explicitly teaches where the robot may use radar to locate fixed objects.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the robot sensor system of Aldred to also be able to detect fixed objects, such as the docking station and other fixed objects, using a radar sensor, as in Turano. Doing so improves accuracy of the robot by improving its object detection capabilities.

Allowable Subject Matter
Claims 7-12 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art of record for claims 7-9 and 17-18 is Aldred et al. (US 20160091899 A1) in view of Kleinemas et al. (DE 102018222649 A1), hereinafter referred to as Kleinemas. The closest prior art of record for claims 10-12 and 19-20 is Aldred et al. (US 20160091899 A1). The following are examiner’s reasons for indicating allowable subject matter:
Regarding claims 7 and 17, applicant recites The system of claim 1 and the method of claim 13, respectively, wherein the fixed object is a conveyor structure of an automated carwash, and wherein the commanding step incudes commanding the drive system to autonomously move the vehicle towards the conveyor structure and to stop the vehicle once a tire of the vehicle is engaged with the conveyor structure.
In order for the prior art of record to read on these additional limitations, the prior art of record would have to recite where, specifically, an autonomous vehicle navigates to, engages with, and stops on a conveyor structure of an automated carwash.
While Aldred does teach an autonomous vehicle which uses sensors to detect its surrounding and is able to navigate to and from a docking station using a camera sensor (See at least Fig. 8 in Aldred and [Aldred, 0061-0067]), Aldred fails to teach or disclose where the vehicle’s sensor may be used to detect a conveyor structure of an automated carwash. This is particularly significant because the limitations of claims 7 and 17 specify not only that a carwash is present, but also that the autonomous vehicle stops once on the conveyor structure 
The closest any prior art comes to integrating autonomous vehicle navigation with carwashes in the way recited by claims 7 and 17 is Kleinemas. Kleinemas teaches that an autonomous vehicle in a car wash may be transferred from a first area to a second area using a conveyor belt of the carwash (See at least [0075] in the attached English translation of Kleinemas). However, there is no discussion of the vehicle using a camera or other analogous sensor to detect the conveyor belt—an important detail that is necessary in light of the stipulation by independent claims 1 and 13 that the fixed object, which is now specified to be a conveyor belt in claims 7 and 17, must be detected by a camera sensor. Similar to Aldred, Kleinemas provides no indication that the vehicle is able to detect or distinguish a conveyor belt, let alone a conveyor belt of a carwash. Therefore, while a carwash is mentioned in Kleinemas, the lack of the requisite and specialized camera sensors, hardware, and algorithms that would be necessary to distinguish a conveyor belt from any other surrounding object makes it so that Kleinemas is not in the field of endeavor of the claimed invention, and therefore means that Kleinemas cannot be utilized alone or in combination to arrive at the claimed invention. Any suggestion otherwise would be hindsight given the absence of these feature.
For at least the above stated reasons, claims 7 and 17 contain allowable subject matter.

Regarding claims 8-9 and 18, these claims also contain allowable subject matter at least by virtue of their dependence from claims 7 and 17, respectively.

Regarding claims 10 and 19, applicant recites The system of claim 1 and the method of claim 13, respectively, wherein the fixed object is a frame structure over an open pit of an oil change bay, and wherein the commanding step incudes commanding the drive system to autonomously move the vehicle towards the frame structure and to stop the vehicle once the vehicle is aligned over the open pit.
In order for the prior art of record to read on these additional limitations, the prior art of record would have to recite where, specifically, an autonomous vehicle navigates to and stops over an oil change pit.
While Aldred does teach an autonomous vehicle which uses sensors to detect its surrounding and is able to navigate to and from a docking station using a camera sensor (See at least Fig. 8 in Aldred and [Aldred, 0061-0067]), Aldred fails to teach or disclose where the vehicle’s sensor may be used to detect an oil change pit. This is particularly significant because the limitations of claims 10 and 19 specify not only that a pit is present, but also that the autonomous vehicle stops once the vehicle is over it, which means that the processor(s) of the autonomous vehicle must be able to distinguish an oil change pit structure from other surrounding structures. Aldred teaches no such distinction of structures in the surroundings. 
Furthermore, due to claim 10’s dependence from claim 1 and claim 19’s dependence from claim 10, the particular sensor used to make this distinction must be a camera. However, as the prior art does not even contain autonomous vehicles making the distinction with any sort 
For at least the above stated reasons, claims 10 and 19 contain allowable subject matter.

Regarding claims 11-12 and 20, these claims also contain allowable subject matter by virtue of their dependence from claims 10 and 19, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901. The examiner can normally be reached M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NAEEM TASLIM ALAM/Examiner, Art Unit 3668          
                                                                                                                                                                                              /YAZAN A SOOFI/Primary Examiner, Art Unit 3668